DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (9/2/2022) amended claims 11, 13 and 16-19.   
Examiner acknowledges applicant summary of interview (held 7/21/2022). 
Amended claims 11, 17, 18 and 19 overcome prior rejections under 35 USC 112, which are hereby withdrawn.   
Claims 11-20 are currently pending in this final office action.

Response to Arguments
Applicant arguments (9/2/2022) (pgs 10-15) relative to the rejection of claims 11-20 under 35 USC 101 have been considered and not found persuasive. 
    Re step 1, examiner and applicant agree the claims recite method and machines (pg 10).
   Argument B (pgs10-12).  Step 2A Prong 1 -  the claims do not recite an abstract idea 
Response:  Applicant notes several features of the claim, asserting that they are individually not an abstract idea under any categories, but rather state a specific set of communications among servers/computers of entities in connection with handling a dispute – notably a technique that bypasses an acquirer.   Applicant recites several of the claim limitations including the technology used to accomplish those steps as not being an abstract idea, which is accurate - the abstract idea does not include the technology.  An examination of the claim (11) shows that multiple steps are being taken to manage a disputed transaction – i.e., receiving a dispute request, determining and notifying a party to the dispute, if a credit notice is received in a time period, monitoring for provision of the credit and resolving the dispute or if notice not received, proceeding with the dispute.   This process falls within certain methods of organizing human activity under a fundamental economic principle.   The claim further recites various technology used to facilitate the abstract idea as follows:  a processing server received the dispute request from a computing device; a processing server sends an alert about the dispute request to a resource provider through a direct communication link and API (application programming interface) (discussed below under Argument C) - which recite technology that is used to facilitate the abstract idea (see, e.g. MPEP 2106.05(f)), wherein information is received, processed or transmitted.  That  the communication process to resolve a dispute does not include a particular entity fails to make the process any less abstract, as this particular detail is  considered a part of the abstract idea.      
  Further, the step, identified by applicant, that provides a response to the authorization provider upon detecting a credit, of itself merely recites an observation – i.e., when it is observed that a credit has occurred – that leads to an action – i.e., send a response indicating dispute resolution. This activity is also a part of the abstract idea.  
  Argument C (pgs 12-13). Step 2A Prong 2 the alleged abstract idea is integrated into a practical application
Response:  Previous arguments under “Argument B” are also applicable here, as relates to the previously noted limitations cited by applicant and Examiner explanation of the limitations that recite an abstract idea and those limitations that recite additional elements.  
   Specifically, regarding recitations of API (as described in specification in at least at paragraphs 27 and 35), nothing is evident in the claims re applicant assertion about API calls as a technological improvement (i.e., a integrations into a practical application).  API (Application Programming Interface) is simply a software intermediary that allows two applications/machines to talk to each other – e.g., the messenger that delivers a request to a provider that you're requesting it from and then delivers the response back to you.  An API is essentially a set of rules that dictate how two machines talk to each other. In the claims, the applicant recites at a high level of generality that API/API calls that merely communicate messages between the components of a system. Such functionality appears to be normal functioning for APIs, as opposed to any improvement in computer functionality associated with the claimed process. 
   Applicant asserts that dispute resolution typically involves an acquirer, which is bypassed in the instant claims, resulting in speedier resolution because communication is reduced between entities.  This may indeed be the case. However, this asserted improvement relates to business efficiencies addressed by the patent ineligible abstract idea itself that manages the dispute resolution process and not an improvement to the functioning of a computer – e.g., throughput, carbon print -  or to any other technology or technical field.    
   Argument D (pgs 13-15) Step 2B, the claims recite significantly more 
Response:  Applicant asserts a particular machine.  However, the mere recitation of computer components and communication methods is not sufficient to be considered a particular machine.  In the instant case, additional elements - processing server, computing device, API – are recited at a high level of generality (see, e.g., specification, paragraph 35 (server), 31(computing device), API (paras 27, 35), direct communication link (para 61)) and are simply being used as tools (“apply it’) to implement the abstract idea (MPEP 2106.05(f)) or generally link the use of the abstract idea to a particular technology.   Therefore, these additional elements do not provide significantly more.     
    Re applicant assertion that the claim elements add a specific limitation other than what is well understood, routine and conventional in the field:  the limitations cited by applicant use a direct communication link and API (call) to provide information between entities, where transmitting/receiving information between entities is a basic functioning and a well understood activity.  The computing components are also functioning in their normal capacity – a direct link and an API (see argument C) – to receive and transmit information. Also, regarding trying to resolve a dispute, one would normally have to consider or determine the factor that would indicate a resolution has been reached, as that is the entire point of the abstract idea. That during the process, an entity directly involved in a dispute is directly contacted, does not amount to an unconventional undertaking, as the contact is merely with a party directly involved in the dispute in order to reach a quick resolution.   
   Accordingly, rejection of claims 11-20 under 35 USC 101 is maintained. 

   			 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more.    

Step 1 
Claims 11-16 recite a method; claims 17-20 recite a system comprising a processor and memory – both are statutory categories of invention.  (Step 1: Yes)
Examiner has identified independent method claim 11 as the claim that represents the claimed invention for analysis.   

Step 2A, Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:
        receiving…from an authorization provider, a dispute request…pertaining to a conducted transaction, the dispute request including a transaction identifier associated with the conducted transaction; 
      determining…a resource provider associated with the conducted transaction based on at least the transaction identifier;
      providing,…,to the resource provider…, and without going through an acquirer associated with the resource provider, an alert notification indicating the dispute request, the alert notification including at least the transaction identifier, wherein the providing includes:
                 transmitting…the alert notification…to the resource provider,…without getting routed through the acquirer    
     upon receiving, …from the resource provider within a predetermined period of time, a credit notification: 
               monitoring settlement notices for a credit corresponding to the credit notification; and
              upon detecting the credit corresponding to the credit notification, providing a response to the authorization provider indicating the credit thereby resolving the dispute request without going through the acquirer; and
      upon failing to receive,…from the resource provider within the predetermined period of time, the credit notification, releasing the dispute request to the acquirer associated with the resource provider. 

    Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity, which includes fundamental economic principles (e.g., receiving a dispute request, determining and notifying a party to the dispute, if a credit notice is received in a time period, monitoring for provision of the credit and resolving the dispute or if notice not received, proceeding with the dispute).  The recited processing server and computing device do not necessarily preclude the claim from reciting an abstract idea.  (Step 2A Prong 1: Yes, the claim recites an abstract idea.)

Step 2A Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to
which the independent claims are directed does not include additional limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on computer components, recited at a high level of generality (see, e.g., specification, paragraph 35 (server), 31(computing device)) that are simply being used as tools (“apply it’) to implement the abstract idea. (MPEP 2106.05(f))   
   Further, regarding recitations of API, API (Application Programming Interface) is a software intermediary that allows two applications/machines to talk to each other – e.g., the messenger that delivers a request to a provider that you're requesting it from and then delivers the response back to you.  An API is essentially a set of rules that dictate how two machines talk to each other. In the claims, the applicant recites API/API calls that merely communicate messages between the components of a system – processing server, resource provider.  Such functionality appears to be normal functioning for APIs and is merely being used to facilitate the abstract idea (see, e.g. MPEP 2106.05(f)).  
    The claim also recites a direct communication link between a processing server and resource provider – which generally links the use of the abstract idea to a particular technological environment (a direct communication link) (see, e.g., MPEP 2106.05(h)). 
   Accordingly, these additional elements, when considered separately and as an
ordered combination, do not integrate the abstract idea into a practical application as
they do not impose any meaningful limits on practicing the abstract idea. Thus the claim
is directed to an abstract idea without a practical application. (Step 2A-Prong 2: No).

Step 2B
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered
separately and as an ordered combination, they do not add significantly more (also
known as an “inventive concept”) to the exception.
    As discussed above with respect to integration of the abstract idea into a practical
application, the additional elements – processing server, computing device, API - merely recite use of computer devices/components as tools to implement the abstract idea, where applying a computer as a tool is not indicative of significantly more. The claim also recites a direct communication link between a processing server and resource provider – which generally links the use of the abstract idea to a particular technological environment (a direct communication link). 
   Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea. (Step 2B — No)

Similar arguments are applicable to independent claim 17, as the first 4 limitations of claim 11 are similar to the limitations of claim 17; hence claim 17 is rejected under similar grounds to claim 1.  Claim 17 further recites additional elements– processor and memory as components of the processing server – for which arguments relative to the processing server of claim 11 are applicable as being used as a tool (“apply it’) to implement the abstract idea. (MPEP 2106.05(f))).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  

Dependent claims 12-16 and 18-20 are also rejected under 35 USC 101.
     Dependent claims 12-16 further describe the abstract idea present in independent claim 1 as follows: claim 12 (further describing the credit); claim 13 (managing a dispute request with same transaction identifier); claim 14 (further describing the resolution process); claims 15 and 16 (describing likelihood of success of a party to the dispute).         
   Dependent claims 18-20 further describe the abstract idea present in independent claim 17 as follows: claim 18 (further describing a likelihood of success of a party to the dispute); claims 19 and 20 (describing likelihood of success of a party to the dispute). 
   Dependent claims 13-16 and 18-20 further recite additional element – processing server – for which arguments similar to claim 11 are applicable as being addressed to computer components used as tools to implement the abstract idea.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
For the reasons presented above, these dependent claims — 12-16 and 18-20 - do not include any additional elements that integrate the abstract idea into a practical
application or are sufficient to amount to significantly more than the judicial exception
when considered both individually and as an ordered combination. 
   Thus, the claims 11-20 are not patent-eligible under 35 USC 101.
                                      
                                   Cited Prior Art
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure without disclosing all claimed limitations, is presented in form PTO-892.
Chaffin et al. (U.S. 2016/0300214) – shows transaction dispute resolution system that uses a liability model for resolving disputes
Bandych et al. (U.S. 2005/0177507) – processing transactions between buyer and seller, including settling disputes
Richey et al. (U.S. 20100169194) – facilitating electronic dispute resolution 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696